I respectfully dissent in part from the majority judgment and opinion as they relate to the second and fourth assignments of error on the basis of State v. Kuno (1976), 46 Ohio St. 2d 203, 75 O.O.2d 239, 346 N.E.2d 768. In that case, the appellant claimed:
"* * * that the patrolman did not have `reason to believe that the weight of [the] vehicle and its load * * * [was] unlawful.' R.C. 4513.33. When the patrolman apprehended appellant, he had information from the dispatcher [which he clearly has a right to rely upon], that appellant had bypassed the weigh *Page 288 
station. That, in itself, would have been a misdemeanor, had itactually occurred. * * *
"This court is of the opinion that the information given to the patrolman by the dispatcher, even though erroneous, was sufficient to give the patrolman reason to believe that appellant's vehicle was overweight." (Emphasis added.) Id. at 205-206, 75 O.O.2d at 240-241, 346 N.E.2d at 769-770.
I fail to see how the essential situation in Kuno is distinguishable from the instant case, where the patrolman clocked the appellant at speeds in excess of what he erroneously, but in good faith, believed was the speed limit for that portion of the road. Under those circumstances, I find that a "reasonable belief" existed for the patrolman to make the initial stop. Wong Sun, cited by the majority, refers to the probable cause needed to make an arrest, not an investigative stop.
I agree with the majority in its opinion on the first and third assignments that a judgment of acquittal on the speeding violation should have been granted. However, I find that such an acquittal would have no exclusionary effect on the evidence accumulated as a result of the erroneous but good faith stop on that charge.
I would, therefore, affirm the DUI conviction and enter judgment for the appellant on the speeding charge.